Citation Nr: 1712817	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from August 1992 to March 1999.

This appeal to the Board of Veterans' Appeals (Board) is from May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is of record.  During the hearing, the undersigned agreed to give the Veteran an additional 60 days in which to submit evidence.

In March 2016, the Veteran asked for an additional 60 days.  He subsequently waived RO consideration of additional VA treatment records added to the record since the last supplemental statement of the case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) first manifested more than 10 years after service; and, the preponderance of the evidence fails to relate his OSA to his military service or PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See September 2009 VCAA correspondence and January 2016 videoconference hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records have been obtained as well as post service treatment records that include VA and non-VA treatment.  The Veteran was afforded a VA examination and opinions were obtained that are adequate to decide the claim.  Although the October 2012 examiner found he was unable to offer an opinion on direct service connection without speculating, he provided an adequate explanation as to why, which does not trigger additional development since the type of clinical evidence needed simply does not exist.

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b) , in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).


The Veteran underwent a polysomnography in June 2011 that clinically revealed sleep apnea.  See Medical Treatment Record - Government Facility (MTR-GT) received July 11, 2011. 

He has set forth 2 theories of entitlement, which involve service connection on direct and secondary bases.

With regard to direct service connection, the Veteran testified that he first noticed having sleeping problems in service.  He has not alleged nor do his service treatment records show that he had any complaints, findings, or diagnosis of OSA in service.  See STR - Medical.    In fact, he wasn't aware he was snoring when he came back from Bosnia, but his wife told him he was and that he was choking in his sleep.  See pages 3 and 7 of Hearing Testimony.  His wife at the time also had concerns about him not breathing because he would wake himself up snoring.  He just attributed this to being tired until it progressed to the point he woke up gasping for air.  See Correspondence received November 30, 2011.

In support of his claim, his ex-wife also submitted a statement that indicates he never snored or had sleeping problems prior to his deployment to Bosnia and that he had always been energetic.  Afterwards she noticed that he jumped in his sleep and that he was not always breathing.  He would wake up completely and rarely lie back down.  She told him he had started snoring.  In 2002, he started getting nightmares and he would wake up sweating and paranoid.  He always said he felt like he was trying to breathe but his chest would not let him.  See Buddy/Lay Statement received November 30, 2011.  

The Veteran is competent to offer lay evidence regarding his symptoms and his ex-wife is competent to report what she witnessed.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007; Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  His statements have been generally consistent and corroborated by his ex-wife's statement.  Thus, the Board finds that credible evidence has been presented to show that the Veteran started snoring and other sleeping problems in service.  Such evidence is also probative as to symptoms he experienced in service.  However, in order to establish service connection the third element, a link between what he experienced in service and his obstructive sleep apnea, must be established by a preponderance of the evidence. 

The more probative evidence shows that the Veteran did not have a diagnosis of OSA until June 2011.  Prior to this date, he an initial sleep study in March 2009 for suspected sleep apnea after an earlier cardiopulmonary home sleep test was inconclusive.  The Veteran reported that he did not routinely take daytime naps and that his daytime alertness was at its normal level.  Significant comorbidity factors reported were severe headaches, depression, nightmares, and insomnia.  The sleep study resulted in a diagnosis of primary snoring and the clinician noted that study did not revealed obstructive sleep apnea.  See pages 2 and 3 of MTR-GT received April 15, 2011.  An April 2009 record clarified that he did not have sleep apnea and that the order for APA was entered by mistake.  See pages 4 and 7 of MTR - GT received April 15, 2011.  Therefore, the evidence tends to show OSA was not present until at least 10 years after the Veteran separated from service.  

The Board has considered the statements that the Veteran has had symptoms since service, but continuity of symptoms only satisfies the nexus requirement if the claimed disability is a chronic disability listed under 38 C.F.R. § 3.309(b), which OSA is not.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, while the sleep problems reported as having their onset in service may be consistent with OSA they do not establish a diagnosis of OSA as demonstrated by the March 2009 sleep study that recognized these symptoms as present but did not result in a diagnosis of OSA.  The evidence indicates that a diagnosis of OSA is based on objective clinical testing and here OSA was not found to be present until 2011.

The Veteran was afforded a VA examination to resolve the nexus issue, but the October 2012 VA examiner could not resolve the issue of whether the Veteran's sleep apnea had its onset during service without resorting to speculation.  He explained that there was insufficient objective data to make such a medical determination.  Significantly, there is no diagnostic data, namely a positive sleep study, to establish the presence of sleep apnea during active service or until many years later.  See VA Examination received October 26, 2012.

Probative medical evidence linking his OSA to his military service was not identified or submitted.  Based on the available records, there is currently no probative evidence of record suggesting the Veteran's OSA is related to service.  The evidence is not in equipoise on the matter of direct service connection, so the benefit-of-the doubt doctrine is not applicable.  38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, service connection on a direct basis is denied.

With regard to secondary service connection the first two elements are met since service connection is established for PTSD and the Veteran has a diagnosis of OSA.  

In support of his claim the Veteran submitted a 2006 article entitled Sleep Disturbances in Patients with Post-Traumatic Stress Disorder.  The article stated that recent findings suggest that sleep disordered breathing (SDB) and sleep movement disorders are more common in patients with PTSD than the general population and that these disorders may contribute to the brief awakenings, insomnia, and daytime fatigue in patients with PTSD.  Overall, sleep problems have an impact on the development and symptoms severity of PTSD.  Sleep disordered breathing include obstructive sleep apnea and upper airway resistance syndrome.  Studies suggest a relationship between SDB and PTSD, although they are limited by the absence of objective measures.  The article stated that "a mounting body of evidence" suggests that SDB is highly prevalent among patients with PTSD and that SDB may be involved in the maintenance and/or exacerbation of PTSD symptoms".  See Correspondence received November 13, 2012.  

The probative value of this treatise evidence is limited.  Such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty necessary to support his claim.  Cf. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).

Also in support of his claim is an April 2013 record from a physician that states that the Veteran has PTSD and that this will interfere with the use of CPAP therapy.  See VA Examination received April 4, 2013.  This opinion lacks probative value for several reasons.  First, the physician only states that the PTSD interferes with the of CPAP therapy.  He did not actually identify aggravation of the OSA, i.e., increased severity.  Second, even if the statement could be construed as one supporting aggravation, no explanation or rationale is provided to support it.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, the statement is inconsistent with treatment records that indicate CPAP use is not limited or prevented due to PTSD.  See page 112 of CAPRI records received February 5, 2016, page 14 of MTR - GT received April 14, 2011, and page 9 of MTR-GT received September 27, 2011.

To resolve the question of the third element, another VA opinion was obtained in August 2014.  The clinician thoroughly reviewed the file and noted several pertinent records in the Veteran's medical history.   The opinion was that the Veteran's sleep apnea was less likely than not due to service-connected PTSD.  She noted that credible medical evidence, including the well-respected medical reference Up-To-Date, last updated in August 2014, indicates PTSD is not a recognized risk factor for the development of obstructive sleep apnea.  OSA is caused by a narrowing and collapse of upper airways and credible references could not be found showing a physiologic basis for PTSD causing this airway compromise.  She noted that the Veteran submitted a medical reference from 2006, which reported a "possible" relationship between PTSD and sleep disordered breathing, which was "suggested" by findings of a limited number of studies.  The authors of this paper noted the studies were "Limited by the absence of objective measures."  

Reference was made to the Veteran's assertion that this article contained "empirical" evidence of a relationship between PTSD and PSA.  The examiner did not gree.  Since the article submitted by the Veteran is from 2006, based on some findings dating to the early 1990's, and quotes rates of OSA in the general population as markedly different from current date in Up-To-Date, the examiner did not believe the Veteran's reference is accurate or reflective of current knowledge on OSA.  She included an excerpt from Up-To-Date that, in part, states:

Obstructive sleep apnea (OSA) is the most common sleep-related breathing disorder.  Prevalence estimates vary according to the way in which OSA is defined and the distribution of risk factors in the population being studied.  The estimated prevalence in North America is approximately 20 to 30 percent in males and 10 to 15 percent in females when OSA is defined broadly as an apnea hypopnea index (AHI) greater than five events per hour as measured by a polysomnogram [3,4.... The prevalence of OSA in the United States appears to be increasing due to rising rates of obesity.  (See 'Obesity' below.).........RISK FACTORS - The most important risk factors for OSA are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities. Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history. Rates of OSA are also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.

She also opined that the OSA is less likely than not caused or aggravated by the Veteran's PTSD.  The clinician noted that the Veteran has misunderstood his diagnosis and treatment options in the past.  He has also given widely discrepant histories to providers regarding his tolerance of CPAP.  On the 2012 VA examination for OSA and mental health VA examinations in 2011 and 2013 as well as assorted mental health notes and sleep clinic follow-ups the Veteran has associated his remaining sleep problems with nightmares and insomnia related to PTSD.  He has only associated problems with tolerating CPAP on a mental health evaluation in 2012 when he reported appealing the denial of OSA and asked his provider for references regarding a link between PTSD and OSA.  Since there is more consistent documentation that he has tolerated CPAP, as well as a report from the Veteran's own reference noting the decrease in sleep apnea symptoms PTSD patients experience when using CPAP, there is no evidence of aggravation by PTSD.  See C&P Exam received August 15, 2014.

The rationales supporting these opinions are adequate since they are based on an understanding of the Veteran's medical history and takes into account current medical principles.  As a result, they are also highly probative.

The Board has also reviewed the evidence of record and notes there are some instances in which the Veteran reports his sleep apnea is linked to PTSD.  A case in point is a November 2012 record in which the Veteran reports he is wearing a CPAP mask at night, but that it disrupts his sleep (reports difficulty initiating and maintaining sleep when wearing the mask, mask triggers nightmares, Veteran reports waking up choking).  See page 69 of CAPRI records received February 5, 2016.  However, a May 2012 follow-up note at the sleep center does not indicate his PTSD significantly affects his OSA.  It shows he reported using machine about 4 times a week and that his nightmare but are less frequent about 2-3 a month.  He reports being alert and energetic and better sleep quality when he uses PAP.  See page 76 of CAPRI records received February 5, 2016.  With nightmares only occurring 2 to 3 times a month and CPA use occurring 4 times a week, there is no significant correlation between the two.  A more recent record in December 2015 VA record shows he reported some difficulties with his CPAP machine (feels suffocated, intermittently using it only).  See page 7 of CAPRI record received February 5, 2016.  However, nothing in the record suggests that the feeling of suffocation is related to his PTSD much less that aggravation of the OSA is occurring due to the PTSD.

The Veteran made a statement to the effect that the medications used to treat his PTSD could aggravate his sleep apnea.  Records since 2004 show that his medication has been changed numerous times for his sleep disorder due to side effects that were "intolerable".  See Correspondence received November 13, 2012.  What he did not indicate, however, is the effect of the PTSD medication on his OSA or note the intolerable side effects and their relationship to OSA versus sleep impairment related to PTSD.  Therefore, the Board is unable to perceive any relationship between the two.

In short, a preponderance of the evidence is against finding that the Veteran's PTSD caused or aggravates the Veteran's OSA; therefore, the benefit-of-the-doubt doctrine does not apply.  The claim for service connection on a secondary basis must be denied.


ORDER

Service connection for OSA, to include as secondary to PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


